DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 11/07/2019. 


Allowable Subject Matter
Claims 9-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 10 is/are allowed primarily because the prior art of record JP 2007-002791 A, U.S Patent numbers  8726655 and  8382429 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 9:
The prior art of record does not teach “A turbine housing including: an inner pipe and an outer pipe, the inner pipe being configured to form an in combination with a rib is provided on an inner circumferential side of a downstream-side end portion, in a flow of the exhaust gas, of the exhaust-air-inlet-side flange, the rib forming a recessed portion with the outer pipe, and the end portion of the inner pipe main body on the exhaust air inlet side is inserted into the recessed portion, and a clearance is formed between the rib and the end portion of the inner pipe main body on the exhaust air inlet side, and a clearance is also formed between a bottom surface of the recessed portion and the end portion of the inner pipe main body on the exhaust air inlet side” as claimed in claim 9, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Regarding Claim 10:
The prior art of record does not teach “A turbine housing including: an inner pipe and an outer pipe, the inner pipe being configured to form an exhaust air flow path between an exhaust-air-inlet-side flange forming an inlet of exhaust gas and an exhaust-air-outlet-side flange forming an outlet of the exhaust gas, the outer pipe being configured to cover the inner pipe such that a predetermined spacing is formed between the inner pipe and the outer pipe,   in combination with an end portion of the exhaust-air-inlet-
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 26, 2021